DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2019 (2) are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,311. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in patent claim 1 (claim 1 of the patent In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,561,044.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 21 (claim 21 of the patent encompasses claim 1 of the application).  The difference between claim 1 of the application and claim 21 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 21 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 21 of the patent, it is not patentably distinct from claim 21.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vaska et al. (U.S. Patent No. 6,237,605) in view of Paolitto (U.S. Patent No. 6,478,028).
Vaska et al. disclose a method of accessing posterior surfaces of a body organ in a patient via minimally invasive procedure, the method comprising: 
accessing a pericardium P through a first (“subxiphoid”) incision in an abdomen of the patient (see Figure 9; col. 9, lines 30-43); 
advancing an access device (“left and right ablation probes”) 20 or 22 into the thoracic cavity, where the access device comprises at least at one working channel (see instruments that fit through 20, 22 in Figures 1A-1B) and an expandable member on an exterior of the device (20, 22 may include “one or more expandable devices such as balloons which are inflated in the space between the heart and the pericardium to urge the ablation probe against the epicardial surface” by mounting them onto the electrodes; see col. 11, lines 5-30; see Figures 12-13 – balloon 150 is mounted on electrode 74 but may be mounted on to probe 20, 22) and 
forming a temporary cavity (between the heart and the pericardium, or between the heart and any organ posterior to the heart as shown in annotated Figure 9 below) by actuating the expandable member to separate adjacent tissue structures in the thoracic cavity (the access device 20, 22  is placed in the thoracic cavity on the posterior side of 20, 22 and its expandable member is positioned between the heart and the spine/esophagus (organs posterior to the heart), and therefore by virtue of its position, the access device 20, 22 and its expandable member separate adjacent tissue structures in the thoracic cavity.
[AltContent: connector][AltContent: textbox (Fig. 9 of Vaska et al.)][AltContent: connector][AltContent: textbox (Portion of esophagus posterior to heart)][AltContent: connector][AltContent: textbox (Subxyphoid incision, possibly inferior to diaphragm)][AltContent: connector][AltContent: textbox (Portion of spine posterior to heart)][AltContent: rect][AltContent: oval][AltContent: textbox (Inferior side)][AltContent: textbox (Superior side)][AltContent: textbox (Anterior side)][AltContent: textbox (Posterior side)]
    PNG
    media_image1.png
    336
    291
    media_image1.png
    Greyscale


[AltContent: textbox (Distal end of access device 20 separates organs, or is positioned between the heart and organs such as esophagus and spine)]
diaphragm through the first incision in an abdomen of the patient; creating an opening in the diaphragm: or advancing the access device 20, 22 through the diaphragm into the thoracic cavity.  However, it is an option to traverse the diaphragm in order to access the thoracic cavity and pericardium when moving access device 20, 22 from an inferior position at the incision in a superior direction towards and through the diaphragm.  
In the same field of art, namely methods for accessing the thoracic cavity, Paolitto teaches accessing a DG through a first incision in an abdomen AI of a patient, creating an opening in the diaphragm (Figures 2 and 4; col. 8, lines 6-48), and advancing an access device 10 through the diaphragm into the thoracic cavity (Figure 5B). 
 It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Vaska et al. by creating an opening in the diaphragm and advancing the access device through the diaphragm, as taught by Paolitto, since the “trans-diaphragmatic tunnel may provide a suitable surgical approach to attain the patient’s thoracic cavity” to access the heart and internal cardiac tissue without requiring bone splitting or bone spreading incisions (see Paolitto; col. 3, line 41 to col. 4, line 11). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.